Smith, J.
This action was commenced in the Superior Court, March 17, 1893, and therefore comes within the provisions of the act of March 28, 1892, 89 O. L., 148. Under sec. 5227, as thereby amended, “a person desiring to appeal his cause to the Circuit Court, shall, within three days after the judgment or order is entered, enter on the records notice of such intention, and within thirty days after the entering of such judgment or order upon the journal of the court,, give an undertaking,” etc.
The judgment attempted to be appealed from was entered November 23,1893. On November 25, a motion for a new trial was filed, and November 28, the appellants gave notice of their intention to appeal the cause to the circuit court, and on December 20, appeal bond was filed.
The notice of an appeal, not having been given until five days after the-judgment was entered, was not in time, and the appeal must be dismissed, notwithstanding the fact that the motion for a new trial does not seem to have been, disposed of.